[Cite as State v. Gardner, 2022-Ohio-381.]

                                   COURT OF APPEALS OF OHIO

                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                            No. 110606
                         v.                      :

GAIL GARDNER,                                    :

                 Defendant-Appellant.            :


                                    JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: February 10, 2022


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                                  Case No. CR-20-653321-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting Attorney,
                 and Michael Timms, Assistant Prosecuting Attorney, for
                 appellee.

                 Thomas A. Rein, for appellant.


MICHELLE J. SHEEHAN, J.:

                 Defendant-appellant Gail Gardner appeals from her conviction of

domestic violence. She was arrested after a physical altercation with her nephew

Million Wheeler, who resided with her in her residence. At the bench trial, Gardner
testified on her own behalf and claimed self-defense. On appeal, she argues her

conviction was not supported by sufficient evidence and was also against the

manifest weight of the evidence. After a review of the trial testimony and applicable

law, we find no merit to the appeal and affirm the trial court’s judgment.

             On the day of the incident, Gardner was upset that her nephew did not

inform her that his mother, Gardner’s sister, was in the hospital for a serious medical

emergency. The two started to argue and fought with each other. Wheeler called

911, and the police ultimately arrested Gardner for her conduct in the incident. She

was subsequently charged with felonious assault, a second-degree felony, and

domestic violence, a first-degree misdemeanor.

             The matter proceeded to a bench trial.         The state produced the

testimony of Wheeler and two police officers who responded to the incident.

Gardner testified on her own behalf. The trial court found Gardner not guilty of

felonious assault but guilty of domestic violence, and sentenced her to time served

for her offense.

Trial Testimony

             Wheeler testified that he was on probation for a drug trafficking case in

federal court at the time of the incident. On the day of the incident, his aunt was

very upset when she found out that her sister was in the hospital for a serious illness

but he never informed her of it. She telephoned him to tell him to come home to

pick up his belongings because she wanted him out of her residence. When he

arrived, she asked him what happened with his mother, and he just ignored her. She
became furious. While he gathered his belongings, she started to “bump” him with

her leg and also put her knee in his forehead. At one point, she grabbed him, and he

pushed her, causing her to fall. She got up and hit him in the jaw. She then took his

clothes out of the closet and threw them out the front door. After that, she attacked

him again. He tried to restrain her without “doing extra damage” because he was on

probation; he grabbed her arms and shoulder while she grabbed him and scratched

him. He tried to restrain her, putting his hands in her neck area. Wheeler testified

that he was in a “state of trauma” because he had to fight his aunt off without hurting

her.

             Wheeler further testified that, after the struggle, Gardner went into her

room and came out with a metal bat, a “Louisville Slugger,” and hit him in his rib

cage. He grabbed the bat, and the two “tussled” over the bat. When he got hold of

the bat and dropped it, she went into the kitchen and grabbed a butcher knife and

threatened him with the knife. She dropped the knife, however, and told him she

was going to call his probation officer. At that point, Wheeler stepped outside the

house and called 911.

             After calling 911, Wheeler went to the kitchen to gather his items there.

Gardner came in and grabbed the spice jars from his hand and threw them at him.

When he tried to retrieve salad dressings from the refrigerator, she smacked him in

the head with the refrigerator door. When the police officers arrived, he turned

around and walked toward the officers. Gardner threw an item at him, which is
captured in an officer’s body camera. Wheeler testified that the officers initially put

him in handcuffs but took them off after he gave an account of the incident.

             Officers Wanda Wright and Jonathan Selleny, who were among the

officers responding to the domestic violence incident, testified as well. The two

officers arrived at Gardner’s residence and witnessed Gardner throwing objects at

Wheeler’s head, which was captured in Officer Selleny’s body camera. Wheeler

informed Officer Wright that he was hit with a bat, which Wright located in

Gardner’s bedroom. Officers Wright and Selleny talked to Gardner while the other

officers also at the scene talked to Wheeler, who indicated he was defending himself

during the altercation.    Officer Selleny testified that, based on Gardner’s and

Wheeler’s statements, the officers determined Wheeler’s injuries were sustained

from trying to defend himself. They determined Gardner was the primary aggressor

and placed her under arrest for domestic violence.

             Sergeant Newton, who did not testify, took several photographs of

Wheeler. The trial court admitted the photographs, which depicted what appeared

to be scratch marks on Wheeler’s body, over the objection from the defense on the

ground that the photographs were not properly authenticated. In addition to the

photographs, an audio tape of Wheeler’s 911 call to the police and Officer Selleny’s

body camera were played at the trial.

             After the state presented its case-in-chief, the defense moved for an

acquittal pursuant to Crim.R. 29, arguing that the altercation was a mutual combat

and Gardner was protecting herself and that Wheeler’s 911 call and the allegation
was a calculated move to avoid a violation of his probation. The prosecutor argued

that Gardner’s conduct, including throwing an object at Wheeler when his back was

turned, did not reflect self-defense. The trial court denied the Crim.R. 29 motion.

              Gardner then testified on her own behalf. She was angry with her

nephew Wheeler because she found out her sister was seriously ill at the hospital yet

Wheeler, who was living with her at the time, never told her about it. She called him

to tell him to move out of her residence. While he was in the house gathering his

belongings, she followed him around asking him questions about his mother.

Because he ignored her, she argued with him “in his face.”

             Gardner testified that, at one point, he pushed her and she fell. She

got up and got “in his face” again, and he knocked her down again. She was very

upset he put his hands on her and also felt scared. To protect herself, she grabbed a

metal bat and “raised up the bat to” Wheeler. She did not hit him with the bat

however, and, while she hesitated, Wheeler grabbed the bat and was “slinging [her]

around the room with the bat” because she would not let go of the bat. He finally

took the bat from her, and the next thing she knew, she was against a wall and he

had his hands round her neck, “choking [her] out.” Realizing she was losing the

fight, she started to gather his belongings and threw them out the door. Because

Wheeler pushed her down twice and “choked [her] out,” she called 911 too. She

steadfastly maintained that she did not hit her nephew with the bat. Her 911 call

was not submitted as evidence.
               During the cross-examination of Gardner, the prosecution played a

segment of Officer Selleny’s body camera where Gardner can be heard saying to the

officer, “I tried to punch his ass” and “[n]ext time he puts his hands on [me] he’s

going to be a dead black man and [I’m] going to be in jail.” She, however, testified

that she tried to punch Wheeler to protect herself and make sure she did not get

hurt.

               At the closing argument, the prosecutor argued that the evidence did

not reflect that Gardner acted in self-defense. The defense argued that Gardner

repeatedly testified that she had to protect herself and that Wheeler calling the police

was merely an attempt to be considered the victim in the altercation in order to avoid

a violation of his probation. The defense also argued it was Wheeler, not Gardner,

who created the situation leading to the altercation and that Gardner was using

reasonable force to protect herself.

Verdict and Appeal

               After the trial, the trial court rendered a verdict from the bench

and also issued a written decision. Gardner was found not guilty of felonious

assault. The trial court found the state failed to prove beyond a reasonable doubt

that Gardner caused or attempted to cause physical injury with a deadly weapon.

The trial court noted that while Wheeler testified Gardner hit him with a bat,

Gardner testified Wheeler grabbed the bat from her. The trial court also noted that

the scratching depicted in the photographs were inconsistent with an injury caused

by a bat.
              However, the trial court found the state proved its charge of domestic

violence beyond a reasonable doubt. The trial court noted that while the testimony

of both Gardner and Wheeler indicated Wheeler pushed Gardner and she fell to the

ground and he also grabbed her near the throat, Wheeler’s testimony indicated these

were defensive moves done in an attempt to restrain Gardner. The trial court also

noted that the testimony of both parties reflected that Gardner was the initial

aggressor. Finally, the trial court noted that, consistent with the testimony, there

was a scratch on Wheeler that was visible in the photographs taken by the police at

the scene.

              On appeal, Gardner raises the following assignments of error:

      I. The trial court erred by failing to grant a judgment of acquittal,
      pursuant to Crim.R. 29(a), on the charge, and thereafter entering a
      judgment of conviction of that offense as that charge was not
      supported by sufficient evidence, in violation of defendant’s right to
      due process, as guaranteed by the Fourteenth Amendment to the
      United States Constitution.

      II. Appellant’s conviction is against the manifest weight of the
      evidence.

      III. The trial court erred by ordering Appellant to pay costs in the
      sentencing journal entry when it stated nothing about court costs on
      the record.

For ease of discussion, we address the first and second assignments of error

together.

Standard of Review

              When reviewing a challenge to the sufficiency of the evidence, we

review the evidence admitted at trial and determine whether such evidence, if
believed, would convince the average mind of the defendant’s guilt beyond a

reasonable doubt. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus. “The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.”

Id. A reviewing court is not to assess “whether the state’s evidence is to be believed,

but whether, if believed, the evidence against a defendant would support a

conviction.” State v. Thompkins, 78 Ohio St.3d 380, 390, 678 N.E.2d 541 (1997).

               While the test for sufficiency requires a determination of whether the

state has met its burden of production at trial, a manifest-weight challenge questions

whether the state has met its burden of persuasion. Id. Unlike a claim that the

evidence is insufficient to support a conviction, which raises a question of law,

manifest-weight challenges raise factual issues. When a defendant argues his or her

conviction is against the manifest weight of the evidence, the court,

      “reviewing the entire record, weighs the evidence and all reasonable
      inferences, considers the credibility of witnesses and determines
      whether in resolving conflicts in the evidence, the jury clearly lost its
      way and created such a manifest miscarriage of justice that the
      conviction must be reversed and a new trial ordered. The
      discretionary power to grant a new trial should be exercised only in
      the exceptional case in which the evidence weighs heavily against the
      conviction.”

Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d

717 (1st Dist.1983).
Self-Defense

               In this case, Gardner was convicted of domestic violence under

R.C. 2919.25(A), which provides that “[n]o person shall knowingly cause or attempt

to cause physical harm to a family or household member.” It is undisputed the state

produced sufficient evidence establishing all of the elements of domestic violence.

Gardner, however, claims her conviction should be reversed because she acted in

self-defense during the altercation.

               To prove self-defense, a defendant must prove by a preponderance of

the evidence that (1) she was “not at fault in creating the situation giving rise to the

affray”; (2) she had a “bona fide belief that she was in imminent danger of death or

great bodily harm” and that her only means of escape was in the use of force; and

(3) she had not “violated any duty to retreat or avoid danger.” State v. Williford, 49

Ohio St.3d 247, 249, 551 N.E.2d 1279 (1990).

               Self-defense may be asserted as a defense to a charge of domestic

violence. State v. Zielinski, 12th Dist. Warren No. CA2010-12-121, 2011-Ohio-6535,

¶ 28. Self-defense is an affirmative defense, and therefore, “a defendant claiming

self-defense does not seek to negate an element of the offense but rather seeks to

relieve himself from liability.” Cleveland v. Williams, 8th Dist. Cuyahoga No. 81369,

2003-Ohio-31, ¶ 10, citing State v. Martin, 21 Ohio St.3d 91, 488 N.E.2d 166 (1986).

A defendant claiming self-defense admits the facts claimed by the prosecution and

then relies on independent facts or circumstances to exempt her from liability. State
v. Latessa, 11th Dist. Lake No. 2006-L-108, 2007-Ohio-3373, ¶ 51, citing Martin at

94.

                   Therefore, “[a] defendant’s assertion on appeal that he has proven

self-defense cannot be a sufficiency claim, but rather, must be reviewed under the

standard for a manifest weight claim.” Williams at ¶ 10, citing State v. Roberts, 139

Ohio App.3d 757, 768, 745 N.E.2d 1057 (1st Dist.2000). Therefore, we consider

Gardner’s claim that her guilty verdict should be reversed under a manifest-weight

review.

                  We first note that, prior to March 28, 2019, the self-defense statute,

R.C. 2901.05, required a defendant claiming self-defense to prove it by a

preponderance of the evidence. On March 28, 2019, the statute was amended to

shift the burden of proof to the state and it now requires the state to prove beyond a

reasonable doubt that the accused did not use the force in self-defense, if the

evidence       presented    at   trial   tends   to   support     a   self-defense       claim.

R.C. 2901.05(B)(1).1




1   R.C. 2901.05(B)(1) states:

         A person is allowed to act in self-defense, defense of another, or defense of
         that person’s residence. If, at the trial of a person who is accused of an
         offense that involved the person’s use of force against another, there is
         evidence presented that tends to support that the accused person used the
         force in self-defense, defense of another, or defense of that person’s
         residence, the prosecution must prove beyond a reasonable doubt that the
         accused person did not use the force in self-defense, defense of another, or
         defense of that person’s residence, as the case may be.
                Since the amendment of the statute, it has been settled that, because

of the cumulative nature of the elements of self-defense, “the state need only

disprove one of the elements of self-defense beyond a reasonable doubt at trial.”

State v. Walker, 8th Dist. Cuyahoga No. 109328, 2021-Ohio-2037, ¶ 13. See also

State v. Jacinto, 2020-Ohio-3722, 155 N.E.3d 1056, ¶ 46 (8th Dist.); State v. Smith,

1st Dist. Hamilton No. C-190507, 2020-Ohio-4976, ¶ 49; State v. Petway, 2020-

Ohio-3848, 156 N.E.3d 467, ¶ 55 (11th Dist.); State v. Carney, 10th Dist. Franklin

No. 19AP-402, 2020-Ohio-2691, ¶ 31; and State v. Nestingen, 5th Dist. Richland No.

2019 CA 110, 2020-Ohio-2965, ¶ 17.

               The first prong of the self-defense test — whether the defendant was

at fault in creating the situation giving rise to the affray — asks, in essence, whether

the defendant was the initial aggressor.        State v. Batie, 8th Dist. Cuyahoga

No. 101234, 2015-Ohio-762, ¶ 8.       Here, Wheeler testified Gardner was enraged

when he ignored her inquiry about his mother’s condition and started to “bump”

him and, at one point, grabbed him. He tried to restrain her by pushing her, causing

her to fall, and when she got up, she hit him in the jaw. While they struggled with

each other, she grabbed him and scratched him. A scratch mark was visible in the

photographs taken by the police at the scene. Gardner admitted she followed

Wheeler around while he gathered his belongings and was “in his face.” The trial

court found Gardner to be the initial aggressor; in other words, she was at fault at

creating the incident leading to the affray.
              “Self-defense claims are generally an issue of credibility.” Walker at

¶ 13. “Whether the state disproves any of the elements of self-defense is left to the

trier of fact to decide.” State v. Davidson-Dixon, 2021-Ohio-1485, 170 N.E.3d 557,

¶ 36 (8th Dist.), citing State v. Morton, 147 Ohio App.3d 43, 2002-Ohio-813, 768

N.E.2d 730, ¶ 52 (8th Dist.). Having carefully reviewed the entirety of the evidence

presented at trial, we cannot say the trier of fact lost its way or created a manifest

miscarriage of justice in finding Gardner guilty of domestic violence despite her

claim of self-defense. The first and second assignments of error are without merit.

Court Costs

              Under the third assignment of error, Gardner maintains the trial

court erred in imposing the costs of prosecution in its sentencing entry when it was

silent about court costs at the sentencing hearing. She argues that the trial court’s

order of court costs should be vacated.

              In State v. Beasley, 153 Ohio St.3d 497, 2018-Ohio-493, 108 N.E.3d

1028, the trial court imposed court costs in its sentencing entry without mentioning

costs at the sentencing hearing. However, because R.C. 2947.23 now allows the trial

court to exercise jurisdiction to waive, suspend, or modify the payment of the costs

of prosecution at the time of sentencing or any time thereafter, the Supreme Court

of Ohio concluded that the defendant could file a motion to waive costs without a

remand to the trial court, citing R.C. 2947.23(C). Beasley at ¶ 265. Pursuant to

Beasley, Gardner can file a motion to waive court costs in the trial court at any time

and a remand of this matter on the issue of court costs is not necessary. State v.
Reed, 8th Dist. Cuyahoga No. 106796, 2018-Ohio-3187, ¶ 12 (this court need not

remand the matter to the trial court in order for appellant to obtain an order waiving

court costs — appellant can file a motion to waive court costs in the trial court at any

time). See also State v. West, 8th Dist. Cuyahoga No. 105568, 2018-Ohio-956. The

third assignment of error is without merit.

               Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


___________________________
MICHELLE J. SHEEHAN, JUDGE

ANITA LASTER MAYS, P.J., and
EMANUELLA D. GROVES, J., CONCUR